15/910,194
First Named Inventor
McBrearty
Title
ESTIMATION OF ENERGY LOSSES DUE TO PARTIAL EQUIPMENT FAILURE FOR PHOTOVOLTAIC SYSTEMS FROM MEASURED AND MODELED INPUTS
File Location
15910194 McBrearty


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a provisional application PRO 62/473,519 03/20/2017 under 35 U.S.C. § 119(e) is acknowledged.  The provisional application was filed on 3/20/2017, within 1 year of the effective filing date of the present application (3/2/2018).
Applicant’s claim for the benefit of the filing date of a co-pending application from which this application is a CIP of 13/729,066 12/28/2012 ABN is acknowledged. 
Denial of Priority to the Parent Application regarding Claims 1-6 and 11-17.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972). MPEP 211.05(B).
The disclosure of the prior-filed application, Application No. 13/729,066 12/28/2012 ABN , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more 
For instance, in Independent Claim 1, at least those portions of the claim indicated in underlined and regular font appear unsupported in the Parent Application, but supported in the Provisional Application:
A computer processor implemented method of quantifying the energy losses of a photovoltaic system due to partial equipment failure, said method comprising the steps of: inputting into a computer processor modeled power and energy time series data for a photovoltaic system, wherein the modeled power energy time series data includes a set of series of a timestamp, a modeled power and a modeled energy; inputting into a computer processor measured power and energy time series data for the photovoltaic system, wherein the measured power and energy time series data includes a set of actual data readings having a power and energy reading with an associated measured time series data timestamp; merging by the computer processor the modeled power and energy time series data with the measured power and energy time series data to determine and to provide a performance ratio time series; determining in a computer processor a normalized daily effective system capacity time series by calculating the daily maximum of the performance ratio times series with outliers removed to provide a normalized daily effective system capacity time series; determining in a computer processor a set of differentials between consecutive daily data points in the normalized daily effective system capacity time series; applying an anomaly filter to the set of differentials between consecutive daily data points in the normalized daily effective system capacity time series to identify days on which the capacity of the system is likely to have changed; partitioning the normalized daily effective system capacity time series and then calculating measures of central tendency for the resulting partitions to generate a piecewise constant time series that describes the normalized daily effective system size; and modulating the modeled power energy time series data by the inverse of the piecewise constant time series to provide an estimate of power and energy losses due to partial equipment failure.



Information Disclosure Statement
Information Disclosure Statements filed on 8/16/2019, 4/30/2019, 6/26/2020, 11/17/2020 and 1/20/21 are acknowledged and their contents have been considered.
Drawings
Drawings 1, 3, 5 and 6 are objected to for the following reasons:
The illustration is penetrated or traversed by a solid or broken line that is not intended to be part of the drawing, such as a dark line caused by a flaw in the copying process. FIG(s) 5.
Either data, a reference number, or part of the drawing is truncated or missing, or a lead line has no reference number. FIG(s) 1, 3, 6.
Grayscale in Figs.5 and 6 will not reproduce well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Pending Claims
Claims 1-6 and 11-17 are pending for examination in this Office Action.
Claims 7-10 are missing from the claim listing and are thus not examined.  For the purposes of examination, Claims 7-10 are assumed to have been canceled.
Claim Objections
Claims 1-6 and 11-17 are objected to because of the following informalities:  The recitation of modeled power and energy time series data for a photovoltaic system in Claim 1 has an unclear antecedent basis.  The recitation should probably be: modeled power and energy time series data for the photovoltaic system.  Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1-6 and 11-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-6 and 11-17 are eligible as reciting statutory subject matter.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-6 and 11-17 are initially found ineligible as reciting an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1-6 and 11-17 are initially found ineligible as not reciting a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1-6 and 11-17 are ineligible as not reciting significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which supersedes MPEP §2106.04.  Step 2B is detailed in MPEP §2106.05.  Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class of a process (method Claim(s) 1-17).
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.

Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the analysis concludes.  However, if an abstract idea was identified at Step 2A, prong 1, then the claims are further considered at Step 2A, prong 2.
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
1. A computer processor implemented method of quantifying the energy losses of a photovoltaic system due to partial equipment failure   [General Link to Technology1], said method comprising the steps of [Apply It2]: inputting into a computer processor  [Generic Computer3] modeled power and energy time series data for a photovoltaic system  [Mathematical Concept4], wherein the modeled power energy time series data includes a set of series of a timestamp, a modeled power and a modeled energy  [Extra-5]; inputting into a computer processor  [Generic Computer3] measured power and energy time series data for the photovoltaic system, wherein the measured power and energy time series data includes a set of actual data readings having a power and energy reading with an associated measured time series data timestamp [Extra-Solution Activity6]; merging by the computer processor  [Generic Computer3] the modeled power and energy time series data with the measured power and energy time series data to determine and to provide a performance ratio time series  [Mathematical Concept4]; determining in a computer processor  [Generic Computer3] a normalized daily effective system capacity time series by calculating the daily maximum of the performance ratio times series with outliers removed to provide a normalized daily effective system capacity time series  [Mathematical Concept4]; determining in a computer processor  [Generic Computer3] a set of differentials between consecutive daily data points in the normalized daily effective system capacity time series; applying an anomaly filter to the set of differentials between consecutive daily data points in the normalized daily effective system capacity time series to identify days on which the capacity of the system is likely to have changed; partitioning the normalized daily effective system capacity time series and then calculating measures of central tendency for the resulting partitions to generate a piecewise constant time series that describes the normalized daily effective system size; and modulating the modeled power energy time series data by the inverse of the piecewise constant time series to provide an estimate of power and energy losses due to partial equipment failure  [Mathematical Concept4].  
2. A method as in claim 1, wherein the outliers are days with excessive levels of snow cover  [Mental Processes7].  
3. A method as in claim 1, wherein the modeled power and energy time series data is calculated from irradiance data, weather data and system configuration information  [Mathematical Concept4].  
4. A method as in claim 1, wherein the measured power and energy time series data is measured with an on-site physical sensor installed in a photovoltaic system or in an inverter  [WURC-Official Notice8]  [Berkheimer Support9].  
5. A method as in claim 1, wherein the modeled power and energy time series data provides an estimate of what the power and energy production of a photovoltaic system would be in the absence of equipment failure  [Mental Processes7].  
6. A method as in claim 1, wherein the measured power and energy time series data includes measured irradiance data  [Extra-solution Activity5].  
, further comprising the step of: remotely identifying PV systems that are currently experiencing equipment failure and are in need of repair  [Mental Processes7].  
12. A method as in claim 1, wherein the modeled power and energy time series data is according to configuration data, wherein the configuration data includes at least one of size of the photovoltaic system, orientation of the photovoltaic system and location of the photovoltaic system  [Extra-solution Activity5].  
13. A method as in claim 1, wherein the measured power and energy time series data is according to at least one of solar irradiance data at the location of the photovoltaic system, weather data including temperature, wind conditions and precipitation at the location of the photovoltaic system, module level measured temperature data; snow depth and precipitation data for the location of the PV system  [Extra-solution Activity5].  
14. A method as in claim 1, wherein the step of determining in a computer processor a normalized daily effective system capacity time series further comprises the steps of removing outliers in the performance ratio time series to provide a performance ratio times series with outliers removed and calculating the daily maximum of the performance ratio times series with outliers removed to provide a normalized daily effective system capacity time series.  
15. A method as in claim 1, wherein the modeled power energy time series data is according to system configuration data  [Mathematical Concept4].  
16. A method as in claim 15, wherein the system configuration data is size, orientation, age, and location of the system  [Extra-solution Activity5].  
, wherein the orientation is the tilt and azimuth angles for the panels  [Extra-solution Activity5].
The Examiner notes that the photovoltaic system, as claimed, is merely a source of data to which the claimed abstract mathematical algorithm is applied.  The Examiner suggests the applicant consider amending the claims to instead incorporate the abstract idea into the photovoltaic system to thereby improve that photovoltaic system as a machine representing a practical application. 

Comparison of Claims to the Prior Art

Claims 1-6 and 11-17 are not rejected over the prior art for the following reasons:  

Claims 1-6 and 11-17.

Independent Claim 1 is distinguished over the closest prior art because the closest prior art, Hoff (U.S. Pub. No. 9638831), fails to anticipate or render obvious:

partitioning the normalized daily effective system capacity time series and then calculating measures of central tendency for the resulting partitions to generate a piecewise constant time series that describes the normalized daily effective system size; and modulating the modeled power energy time series data by the inverse of the piecewise constant time series to provide an estimate of power and energy losses due to partial equipment failure, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2-6 and 11-17 are distinguished over the prior art of record by virtue of their dependence on Independent Claim 1.
Conclusion
Claim 1-6 and 11-17 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        


	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)0130]
        2 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)0110]
        3 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)0590]
        4 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   2019 Guidance, 84 FR 50 at 52.  2019 Guidance, 50 FR at 52, footnote 12. [ID:(S2AP1)0010]
        5 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)0120]
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Extra-Solution Activity.  MPEP 2106.05(g).  The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.    [ID:(S2B)0610]
        7 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  2019 Guidance, 84 FR 50 at 52.  2019 Guidance, 50 FR at 52, footnotes 14 & 15. [ID:(S2AP1)0030]
        8 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d).  The Examiner takes Official Notice that this recitation represents well-understood, routine and conventional activity in the relevant art. [ID:(S2B)0660]
        9 The following is offered as evidentiary support of well-understood, routine or conventional activity: